Citation Nr: 1731526	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of VA medical and surgical treatment for an ovarian mass at the Birmingham VA Medical Center (VAMC) from March 2008 to April 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from April 1989 to August 1989 and from October 1990 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2017, the RO granted service connection for sleep apnea and a right hand neurological deficit.  This represents a complete grant of her appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, these issues are no longer before the Board.  

In October 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The evidence of record does not demonstrate that the physicians involved in the Veteran's medical and surgical treatment for an ovarian mass at the Birmingham VAMC from March 2008 to April 2008 failed to exercise the degree of care that one would expect from a reasonable health care provider or that the Veteran suffered from an additional disability that resulted from an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for medical and surgical treatment for an ovarian mass at the Birmingham VAMC from March 2008 to April 2008 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

The Veteran was provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, grounded his opinions in the medical literature and evidence of record, and provided the information necessary to determine eligibility to compensation under 38 U.S.C.A. § 1151.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinion was rendered by a VA examiner based on a review of claims file.  The VA examiner considered the Veteran's medical history and considered the requirements for an 1151 claim.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative argued that the opinion failed to provide sufficient rationale.  The Board disagrees.  A plain review of the medical opinion shows that it was the product of careful deliberation.  The examiner explained why there was not a long term additional disability, and why the injuring of the bladder was not an unforeseeable event, even citing the frequency of such an injury.  As such, the Board finds the opinion to be fully adequate. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

1151 Claim

The Veteran asserts that VA was negligent in March 2008 in removing the right ovary instead of the left ovary and damaging her bowel during the surgical procedure.  She asserts that she has experienced chronic and constant abdominal and pelvic pain since March 2008 and was forced to undergo a second procedure due to VA error.  Her claim was denied by the July 2010 rating decision.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct, the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

On March 4, 2008, the Veteran was seen at the Birmingham VAMC with complaints of left lower quadrant pain.  An abdominal ultrasound showed a large left ovary cyst and a few right ovary cysts.  A gynecology consultation was performed and the Veteran was provided antibiotics and pain control medication.  She was discharged to home, and advised to follow-up in three months.  On March 11, 2008, the Veteran reported continued abdominal pain.  She favored surgical intervention of the ovary cyst rather than a repeat ultrasound.  A diagnostic laparoscopy and possible exploratory laparotomy were scheduled and the Veteran was admitted for the procedure on March 26, 2008.  The operation report shows that a diagnostic laparoscopy was begun, but "[i]mmediately there was noted to be what appeared to be an unintentional enterotomy involving the distal portion of the small intestine."  Severe adhesions were present and the left ovary cyst identified on the previous ultrasounds could not be seen through the laparoscope.  The operating physician decided to convert to an exploratory laparotomy.  The small bowel was inspected and an unintentional enterotomy occurred.  A general surgeon was paged and participated in repairing the enterotomy.  The procedure continued, but the left ovary was still not identified.  A hemorrhaged cyst of the right ovary and tube was present and the right ovary was then removed.  A post-operative report contains a diagnosis of right ovarian cyst, severe pelvic adhesions, and the surgical procedure was characterized as a laparoscopy, exploratory laparotomy, right salpingo-oophorectomy, and repair of unintentional enterotomy.  The pathology report of the right ovary confirmed a hemorrhagic cyst of the right ovary and the Veteran was discharged from the VAMC on April 2, 2008.  

On April 14, 2008, she reported pain around the incision, but denied experiencing symptoms of infection.  On April 17, 2008, her physician noted the surgical team was unable to find evidence of the left ovary during the March 26, 2008 procedure, possibly due to the dense pelvic adhesions.  On August 4, 2008, the Veteran was seen for a mental health appointment and reported a "confusing history" of having the wrong ovary removed during a recent surgical procedure.  The Veteran also reported that a private doctor had told her the surgery may not have even been necessary.  

After her March 2008 surgery, the Veteran's left ovarian cyst was treated with a hormonal contraceptive injection and oral contraceptives.  This treatment was apparently effective as ultrasounds performed in July 2008 and October 2008 did not show any fluid collection around the left ovary or the previously identified cyst.  However, the Veteran continued to complain of severe abdominal pain and was referred for a private pain treatment consultation on October 27, 2008.  She told the private doctor she believed the wrong procedure was performed in March 2008.  The examiner reviewed the Veteran's history and noted that the left ovary was not removed during the previous surgery due to lesions involving the intestine.  The private examiner noted that the Veteran's objective symptoms had improved with contraceptive treatment, but she continued to report severe pain.  The private examiner also found that the Veteran's anxiety may interfere with any physical treatment to reduce her pain and concluded that her depressive and anxiety symptoms were contributing to her perception of pain.  The recommendation was to improve control of the Veteran's psychiatric symptoms to reduce the abdominal pain.

The Veteran underwent a second exploratory laparotomy with left salpingo-oophorectomy on June 15, 2009 at the Brookwood Medical Center.  The private surgeon observed that the Veteran's left ovary was not previously removed due to the extensive adhesions and bowel injury that was oversewn in the region of the left ovary.  The June 15, 2009 surgery was characterized as an exploratory laparotomy, extensive lysis of adhesions, removal of the left ovary, and repair of a micro-enterotomy. 

In January 2017, a VA gynecologist had the opportunity to review the Veteran's claim file.  The examiner reported during the March 2008 surgery, an enterotomy was identified and a prompt intraoperative consultation was conducted.  The examiner reported that the injury was repaired with no apparent post-operative findings other than a slightly longer hospital stay.  The examiner reported that this was within the standard of care and that the possibility of injury to the bowel at time of entry is about 1 in 1,000.  The examiner used the correct approach for the situation at hand.  The examiner reported that imaging studies described the presence of a left ovarian cyst.  The examiner reported that at the time of the surgery, the mass was identified as being on the right ovary and it was removed.  The examiner reported that intraoperative findings described the absence of the left ovary, which could be explained by the distortion of the anatomy due to adhesions secondary to prior pelvic surgeries.  The examiner reported that this was not an uncommon finding.  The examiner reported that the surgeon treated the pathology found at the time of surgery according to the plan of treatment agreed upon between the Veteran and the surgeon.  The examiner reported that the right ovary was the only ovary present at the time of the surgery, and after the surgery the Veteran experienced menopausal symptoms consistent with the absence of both ovaries.  The examiner explained that this was an unforeseeable finding and not a mistake on the part of the surgeon.  The examiner opined that the Veteran at least as likely as not incurred a short term additional disability in the form of a longer than expected hospital stay and approximately 6 weeks of post-operative recovery due to VA medical and surgical treatment from March 2008 to April 2008.  The examiner reported that this additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA of due to an even not reasonably foreseeable.  The examiner also opined that the Veteran less likely than not incurred any long term additional disability due to VA medical and surgical treatment from March 2008 to April 2008.  The examiner reported that the bowel injury was repaired with no apparent post-operative findings other than a slightly longer hospital stay and approximately 6 week post-operative recovery period.  The examiner reported that enterotomy was a known potential complication of repeat gynecological surgery despite the procedure used by the surgeon and was not evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In this case, the January 2017 VA examiner opined that it was at least as likely as not that the Veteran incurred a short term additional disability in the form of a longer than expected hospital stay and approximately 6 weeks of post-operative recovery due to VA medical and surgical treatment from March 2008 to April 2008.  

However, the January 2017 examiner specifically concluded that this additional short term disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA of due to an even not reasonably foreseeable.  The examiner also opined that it was less likely than not that the Veteran incurred any long term additional disability due to VA medical and surgical treatment from March 2008 to April 2008.  The examiner reported that enterotomy was a known potential complication of repeat gynecological surgery and that this was within the standard of care.  The VA examiner's opinions are supported by rationale that was grounded in the medical evidence of record.  

Additionally, the examiner's conclusion has not been questioned by any medical professional.  While the Veteran reported that she was told by a private physician that her right ovary was fine and that VA was at fault for removing the wrong ovary, such evidence has not been reduced to writing, and while the Veteran may be competent to report what her doctor informed her, the Board must weigh this suggestion against the other evidence of record.  Here a VA gynecologist specifically addressed the questions upon which this case turned, and provided sufficient rationale to support his opinions.  Given the thorough explanations, the Board will afford greater weight to the medical opinion of record that has in fact been reduced to writing, and will not endeavor to embark on a credibility assessment.

As such, the Board finds the January 2017 VA examiner's opinions to be highly probative and are afforded the greatest weight.

When this is done, the evidence fails to establish that the Veteran's medical and surgical treatment for an ovarian mass at the Birmingham VAMC from March 2008 to April 2008, to include the unintentional enterotomy, was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was due to an event not reasonably foreseeable.  As such, the criteria for an 1151 claim have not been met and the Veteran's claim is denied.
ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of VA medical and surgical treatment for an ovarian mass at the Birmingham VAMC from March 2008 to April 2008 is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


